Case 1:21-cv-01791-WFK-TAM Document 12 Filed 06/21/21 Page 1 of 2 PageID #: 52




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BLACK MOUNTAIN EQUITIES, INC,                                  :
                                                               :
                           Plaintiff,                          :
                                                               :
                  v.                                           : ORDER
                                                               : 21-CV-1791 (WFK) (TAM)
AMERICAN STOCK TRANSFER & TRUST                                :
COMPANY,                                                       :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

       The Court has reviewed the letter submitted on June 17, 2021 by Defendant in the above-

captioned case. See ECF No. 11. In light of the COVID-19 pandemic, the Court dispenses with

its pre-motion conference requirement. Therefore, the Court DENIES Defendant's request for a

pre-motion conference as moot and ORDERS the following briefing schedule for Defendant's

motion pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(7):


   •   Defendant shall submit its motion no later than Friday, July 23, 2021 by 5:00 P.M.;


   •   Plaintiff shall submit its response to Defendant's motion no later than Friday, September

       3, 2021 by 5:00 P.M.; and

   •   Defendant shall submit a reply, if any, no later than Friday, October 1, 2021 by 5:00 P.M.


       As a courtesy to the Court, the Court requests the parties refrain from filing motion

papers until the motion has been fully briefed. If the parties elect to file their motion only once it

is fully briefed, the notice of motion and all supporting papers are to be served on the other party

along with a cover letter setting forth whom the movant represents and the papers being served.

Only a copy of the cover letter shall be electronically filed in advance of the fully briefed motion,
Case 1:21-cv-01791-WFK-TAM Document 12 Filed 06/21/21 Page 2 of 2 PageID #: 53




and it must be filed as a letter, not as a motion. On the day the motion is fully briefed, each party

shall electronically file their individual motion papers by 5:00 P.M. Defendant shall also mail a

complete set of courtesy copies of all motion papers, via overnight mail, to the Court, attention

of Ms. Alexis Love.


                                                      SO ORDERED.



                                                               s/ WFK
                                                      _______________________________
                                                      HON. WILLIAM F. KUNTZ, II
                                                      UNITED STATES DISTRICT JUDGE
Dated: June 21, 2021
       Brooklyn, New York
